Pee Cubiam,
We find no error in the rulings of the learned trial judge, or in his instructions to the jury, including portions of his charge referred to in each of the five specifications of error. A care*401ful eonsideiation of tlie latter, in connection with the accompanying references to and citations from the testimony, etc., covering forty-five pages of appellants’ paper-book, has satisfied us that there is nothing in either of them that requires special notice. Defendants’ nine requests for instructions were all affirmed. There is no merit in the complaint that the learned trial judge did not go further and specially refer to the testimony relating to these requests.
The right of the plaintiffs to recover depended upon questions of fact which were fairly submitted to the jury, with full and adequate Instructions, and by them determined in favor of the plaintiffs. There appears to be no valid reason for disturbing tlie judgment entered on the verdict thus rendered.
Judgment affirmed.